DETAILED ACTION

In response to Amendments/Arguments filed 12/17/2020.  Claims 1-20 are pending.  Claims 1 and 11 were amended.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Horio et al. (WO 2015/105168).  EP3098071 is used as the translation of the WIPO document.
Horio discloses a decorative sheet and laminate thereof.  Concerning claims 1, 2, and 11, Horio discloses the sheet comprises in the following order, a base material sheet, transparent resin layer, and a surface-protecting layer, wherein the sheet has embossed projection and depression patterns on the surface-protecting layer and has a Rz value of over 50 microns, specifically at least 71 microns (Tables 11 and 15) and Rzjis values of 70 microns to 150 microns, specifically 71 microns (e.g. Examples 1-5 and 22-28; Tables 3-14; para. 0120 and 0160-164).  The embossed shape can be any irregular shape such as a wood-grain vessel pattern, stone sheet surface concave-convex patterns, textile surface textures, matte patterns, grain patterns, hairline patterns, linear streak patterns, etc., just so long the Rzjis values are greater than or equal to 70 microns and less than or equal to 150 microns (para. 0119-0120).  As such, the cross-sectional shape of the resulting embossed shape can have the claimed para. 0194 and 0242).  The present specification recites the same Rz values, Rzjis values and the same process for forming the projection and depression patterns, wherein the comparative examples of the present specification recite Rz and Rzjis values significantly lower than exemplary embodiments.  As such, given that the process is the same as that disclosed in the specification and the values for Rzjis and Rz are the same as that disclosed in the specification, the Rp value would be the same.  Furthermore, since the those values are within the claimed ranges and the process for embossing is the same as that claimed, the resulting embossing pattern of Horio would have the claimed rising portions and meet the values as claimed in claim 3.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
Regarding claims 4, 13, and 14, when looking to Example 20 and pattern 4, the total thickness of the decorative sheet is 195 microns, wherein d is 120 microns and 0.4t is 78 Examples; para. 0059-0067; Particle B).  Concerning claims 7, 17, and 18, the surface protection layer has a thickness of 15 microns or more (Examples; para. 0057).  In regards to claims 8 and 19, the resin for the surface protection layer is an ionizing radiation curable resin (para. 0069-0082).  With respect to claims 9, 10 and 20, the base sheet and transparent resin layer comprise a non-halogen-based thermoplastic resin that is specifically a polyolefin (para. 0032-0044 and 0052-0056).  Regarding claims 11 and 12, the decorative sheet is applied to the same materials as claimed for a base plate, to form a decorative plate (para. 0122-0125).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Horio et al. (WO 2015/105168) as applied to claim 1 above, and further in view of Chattopadhyay et al. (Industrial & Engineering Chemical Research).  EP3098071 is used as the translation of the WIPO document.
Horio discloses the above but is silent to the particle being a vesicle formed from a supercritical reverse phase evaporation method.
Chattopadhyay discloses forming silica particles using a reverse micelle solution and a supercritical carbon dioxide method (entire document).  While it is noted that Chattopadhyay discloses particles having a smaller diameter than that disclosed in Horio, the particle size is controlled by the carbon dioxide pressure, wherein it is further noted that Horio discloses that the larger particle sizes allow for scratch resistance (Horio; para. 0063-0064).  Chattopadhyay discloses that the particles formed by the method disclosed allow for size control (conclusion).  .

Response to Arguments
Applicant's arguments filed 12/17/2020 regarding the Horio and Chattopadhyay references have been fully considered but they are not persuasive.  Applicant asserts that Horio is silent to the claimed shapes.  While it is agreed that Horio does not explicitly recite the claimed shapes, Examiner notes that Horio discloses the embossed shape can be any irregular shape such as a wood-grain vessel pattern, stone sheet surface concave-convex patterns, textile surface textures, matte patterns, grain patterns, hairline patterns, linear streak patterns, etc., just so long the Rzjis values are greater than or equal to 70 microns and less than or equal to 150 microns (para. 0119-0120).  As such, the cross-sectional shape of the resulting embossed shape can have the claimed structure, based upon the desired pattern and aesthetic look, since those patterns have different shapes.
Applicant further asserts criticality with respect to the claimed shapes, in that the squashing effect is not produced.  Examiner respectfully disagrees and notes that the embossing shapes disclosed in the instant specification (PG-Pub para. 0089).  As such, there is no criticality with respect to the claimed shapes.  Applicant further asserts that Horio does not teach the claimed projections from the reference plane and points to the Figures of Horio as evidence that Horio is silent to the claimed projections.  While it is agreed that the Figures do not show the projection, it is noted that Applicant has not addressed the Examiner’s position on pp. 2-3 of the Office Action mailed 6/18/2020.  The present specification recites the same Rz 
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
Applicant has not rebutted or provided any evidence that the position set forth by the Examiner previously that the process and the wood grain plates of Horio would not result in the claimed properties, given the technical points set forth previously and again in this action.  As such, the references are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783